Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 15, 19) “determining, by the one or more processors and based at least in part on the term-topic correlation data object, a document-sentiment correlation data object for the plurality of digital documents, wherein: (1) the document-sentiment correlation data object comprises a plurality of document-sentiment correlation indicators, (2) the plurality of digital documents-sentiment correlation indicators describe relationships between the plurality of digital documents and a plurality of sentiments, (3) the document-topic correlation data object is determined by a document-sentiment factorization of a source document-sentiment data object into a plurality of 33AttyDktNo: 054642/526370inferred document-sentiment data objects, and (4) the plurality of inferred document-topic data objects comprises the document-sentiment correlation data object; generating, by the one or more processors, the topic detection based at least in part on the document-topic correlation object; and generating, by the one or more processors, the sentiment detection based at least in part on the document-sentiment correlation object.”
As dependent claims 2-14, 16-18, 20 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
5/20/2021